DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments are moot in view of the new rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-9, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marella, US 2003/0139838 in view of Nakagawa et al., US 2015/0340198.

1. Marella teaches a semiconductor workstation, comprising:
a semiconductor processing chamber configured to receive and process a semiconductor wafer [e.g. process chamber, Figs. 2, 6, 7, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86];
a load port configured to receive the semiconductor wafer before the semiconductor wafer is received by the semiconductor processing chamber, wherein the load port is further configured to interface with an environment external to the semiconductor workstation [load chamber 10, Figs. 2, 8, paras. 40, 41, 74, 79];
a robotic arm [either polishing head 60 or wafer handler, Figs. 2, 6, 8, paras. 41, 44, 62, 67, 70, 73, 74, 86] configured to transfer the semiconductor wafer between the load port and the semiconductor processing chamber [the broadest reasonable interpretation of “between the load port and the semiconductor processing chamber” includes any portion of the overall passage through the workstation] and
a defect sensor configured to detect a defect of the semiconductor wafer [defects are detected while wafer is moved through the system; Figs. 2, 6, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86; note that the recited load port also reads on load chamber 10, Fig. 2].
Marella is silent on detecting the temperature of the wafer while transporting. Nakagawa teaches a wafer processing system comprising a temperature sensor configured to detect a temperature of the semiconductor wafer, wherein the defect sensor is disposed on the robotic arm and is configured to detect the temperature of the semiconductor wafer while the semiconductor wafer is being transported from the load port to the semiconductor processing chamber [wafer temperature is measured during conveyance by sensor 117, which is connected to arm 166, Fig. 1, paras. 30, 31; note that “load port” reads on any area from which the arm has acquired the wafer, and “processing chamber” reads on any area that the wafer enters]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using a temperature sensor to detect the wafer temperature and thereby know if it needs to be adjusted so that defects can be inspected at the expected operating temperature of the wafer. This ensures consistent quality assurance by either adjusting temperature or correcting inspection results based on fluctuations in temperature. Doing the measurement during transport allows the process to be paused before the next stage if adjustments need to be made first.

2. Marella teaches the semiconductor workstation of claim 1, wherein the defect sensor is part of an inspection station [Figs. 6, 7, 9, paras. 70, 73, 74].

4. Marella teaches the semiconductor workstation of claim 2, wherein: the inspection station comprises a pedestal configured to rotate the workpiece [head 60 is a pedestal, i.e. columnar structural member; Figs. 6, 9; para. 70; also see paras. 41, 48, 49].

5 and 9. Marella teaches the semiconductor workstation of claim 1, where a workstation housing encloses the workstation [e.g. unit 88, Figs. 1, 2, para. 78].

6. Marella the semiconductor workstation of claim 1, wherein a second defect sensor comprises at least one of a charge coupled sensor and a scanning electron microscope [e.g. measurement device 112, paras. 44, 45, 51]. 

7. Marella teaches the semiconductor workstation of claim 6, wherein the defect sensor is disposed on the robotic arm further comprising a third defect sensor located in the semiconductor processing chamber [Marella teaches two measurement devices, one of which—in combination with Nagakawa’s temperature sensor—amounts to a third sensor, paras. 46, 48].


8. Marella teaches a semiconductor workstation, comprising:
a semiconductor processing chamber configured to receive and process a semiconductor wafer [e.g. process chamber, Figs. 2, 6, 7, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86], wherein the semiconductor processing chamber is configured to perform a transformative process on the semiconductor wafer that produces a structural change in the semiconductor wafer [repairs, i.e. structural changes, are made to an  wafer (i.e.  the manufacturing process has not been completed) using repair tool 26 or 106, paras. 43, 49, Figs. 1, 9, 10, paras. 43, 48, 49, 80, 87; steps 122, 134, Figs. 11, 12, paras. 87, 94];
a robotic arm configured to transfer the semiconductor wafer to the semiconductor processing chamber [arm moves specimen between load chamber and repair chamber, Fig. 9, paras. 17, 79, 82];
an inspection station comprising:
a defect sensor configured to detect a defect of the semiconductor wafer while being transferred between the load port and the semiconductor processing chamber by the robotic arm [defects are detected while wafer is moved through the system; Figs. 2, 6, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86; note that the recited load port also reads on load chamber 10, Fig. 2]; and
a pedestal configured to rotate the semiconductor wafer, wherein the defect sensor is configured to detect the defect while the pedestal rotates the semiconductor water [measurement device 66 may detect defects while specimen is rotated during polishing; head 60 is a pedestal, i.e. columnar structural member; Figs. 6, 9; para. 70; also see paras. 41, 48, 49].
Marella is silent on detecting the temperature of the wafer while transporting. Nakagawa teaches a wafer processing system comprising a temperature sensor configured to detect a temperature of the semiconductor wafer, wherein the defect sensor is disposed on the robotic arm and is configured to detect the temperature of the semiconductor wafer while the semiconductor wafer is being transported from the load port to the semiconductor processing chamber [wafer temperature is measured during conveyance by sensor 117, which is connected to arm 166, Fig. 1, paras. 30, 31; note that “load port” reads on any area from which the arm has acquired the wafer, and “processing chamber” reads on any area that the wafer enters]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using a temperature sensor to detect the wafer temperature and thereby know if it needs to be adjusted so that defects can be inspected at the expected operating temperature of the wafer. This ensures consistent quality assurance by either adjusting temperature or correcting inspection results based on fluctuations in temperature. Doing the measurement during transport allows the process to be paused before the next stage if adjustments need to be made first.

11. Marella teaches the semiconductor workstation of claim 8, wherein the inspection station is a region of a transfer chamber that includes the robotic arm [arm 96, Fig. 9, paras. 17, 79, 82].

13. Marella teaches the semiconductor workstation of claim 8, wherein the defect is at least one of: a scratch, discoloration, crack, chip, or peel [para. 33].

14. Marella teaches the semiconductor workstation of claim 8, further comprising a second defect sensor located in the semiconductor processing chamber [Figs. 2, 6, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86; note Marella teaches one or more measurement devices, paras. 46, 48].


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marella and Nakagawa as cited above in view of Procyshyn et al., US 2009/0223592.

3 and 10 (from 2 and 8). Marella is silent on a door. Procyshyn teaches a workstation wherein the inspection station comprises a door that separates the inspection station from the robotic arm [inspection station includes the operator area, which is separated from arm by door 28/port 22, Figs. 1-4].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to use the isolation technique of Procyshyn, in order to perform quality control/defect management on sensitive products such as pharmaceuticals or high-precision machine parts (e.g. aerospace) that need to be in a controlled environment.  A closed chamber also allows other types of control over testing, for example maintaining a desired temperature based on the product being tested.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marella and Nakagawa as cited above in view of Gochar, US 6,384,421.

12. Marella is silent on diversion from the chamber.  Gochar teaches an inspection method wherein a mechanism is configured to divert the workpiece from the processing chamber in response to detecting the defect [col. 3, 21-36; col. 6, 8-48].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using diversion for quality control and in order to prevent further wasteful processing on defective items, thereby saving resources for non-defective items.


Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marella and Nakagawa as cited above, further in view of Gochar, US 6,384,421.

15. Marella teaches a method, comprising:
moving a semiconductor wafer from a load port to a semiconductor processing chamber [wafer is moved sequentially through chambers, Figs. 2, 6, 8, 9, paras. 14, 41, 86; load port reads on any originating chamber, and load chamber 10, paras. 40, 74, 79]t;
detecting a defect of the semiconductor wafer while the semiconductor wafer is being transferred from the load port to the semiconductor processing chamber by a robotic arm [defects are detected while wafer is moved through the system; robotic arm reads on both polishing head 60 and wafer handler; load port and semiconductor processing chamber, without any limiting definition, each read on any chamber in the apparatus—load port is simply any chamber from which the wafer is moved, since the wafer is loaded into the next chamber; Figs. 2, 6, 9, 11, paras. 14, 41, 44, 62, 67, 70, 73, 74, 86; note that the recited load port also reads on load chamber 10, Fig. 2].
Marella does not teach diversion from the chamber.  Gochar teaches an inspection method wherein a mechanism is configured to divert the workpiece from the processing chamber in response to detecting the defect [col. 3, 21-36; col. 6, 8-48].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, using diversion for quality control and in order to prevent further wasteful processing on defective items, thereby saving resources for non-defective items.
Marella is silent on detecting the temperature of the wafer while transporting. Nakagawa teaches a wafer processing system comprising a temperature sensor configured to detect a temperature of the semiconductor wafer, wherein the defect sensor is disposed on the robotic arm and is configured to detect the temperature of the semiconductor wafer while the semiconductor wafer is being transported from the load port to the semiconductor processing chamber [wafer temperature is measured during conveyance by sensor 117, which is connected to arm 166, Fig. 1, paras. 30, 31; note that “load port” reads on any area from which the arm has acquired the wafer, and “processing chamber” reads on any area that the wafer enters]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the references, using a temperature sensor to detect the wafer temperature and thereby know if it needs to be adjusted so that defects can be inspected at the expected operating temperature of the wafer. This ensures consistent quality assurance by either adjusting temperature or correcting inspection results based on fluctuations in temperature. Doing the measurement during transport allows the process to be paused before the next stage if adjustments need to be made first.

16. Marella teaches the method of claim 15, further comprising moving the semiconductor wafer from an initial semiconductor processing chamber to the inspection station [e.g. from a process chamber to a measurement device/station, paras. 41, 70].

17. Marella teaches the method of claim 15, further comprising moving a second- semiconductor wafer to the inspection station in response to the detecting the defect [caps are sequentially moved through inspection after defective cap is rejected, Fig. 1, col. 4; col. 5, 46-67].

18. Marella teaches the method of claim 15, further comprising detecting defects as a non-uniformity along the surface of the semiconductor wafer [e.g. scratch, para. 33].

19. Marella teaches the method of claim 15, wherein the defect is at least one of: a scratch, discoloration, crack, chip, or peel [para. 33].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marella and Nakagawa as cited above in view of Huang et al., US 2008/0118338. The above references are silent on a sensor on the finger of the arm.  Huang teaches a transfer robot wherein the defect sensor is disposed on a finger of the robotic arm [Figs. 2, 3, paras. 7, 29, 33, 35, 43].  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to modify the above references to mount one or more sensors on the finger of the arm, for proximity to the wafer being handled and to enable measurements of the wafer from multiple angles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY R NEWLIN/               Examiner, Art Unit 2424